     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 1 of 40 Page ID #:80


                                                                8/4/2020
 1                                                                  DD


 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                             January 2020 Grand Jury

11   UNITED STATES OF AMERICA,               CR No. 2:20-cr-00332-DSF

12             Plaintiff,                    I N D I C T M E N T

13             v.                            [18 U.S.C. §§ 2261A(2)(A),(B),
                                             2261(b)(5): Stalking; 18 U.S.C.
14   SAMUEL TRELAWNEY HUGHES,                § 875(c): Threat by Interstate
                                             Communication; 18 U.S.C. § 876(c):
15             Defendant.                    Mailing a Threatening
                                             Communication; 18 U.S.C.
16                                           § 1512(b)(3): Witness Tampering]
17

18        The Grand Jury charges:
19                                     COUNT ONE
20                  [18 U.S.C. §§ 2261A(2)(A), (B), 2261(b)(5)]
21        1.    Beginning on or about April 11, 2019, and continuing to at
22   least on or about November 29, 2019, in Los Angeles County, within
23   the Central District of California, and elsewhere, defendant SAMUEL
24   TRELAWNEY HUGHES (“HUGHES”), with the intent to harass and intimidate
25   Victim 1, used an interactive computer service, an electronic
26   communication service, an electronic communication system of
27   interstate commerce, and other facilities of interstate and foreign
28   commerce, namely, email, interstate wires, and the Internet, to
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 2 of 40 Page ID #:81



 1   engage in a course of conduct, described in paragraph 2 below, that

 2   placed Victim 1 in reasonable fear of death and serious bodily

 3   injury, and caused, attempted to cause, and would reasonably be

 4   expected to cause substantial emotional distress to Victim 1.

 5        2.    Defendant HUGHES’s course of conduct included, among other

 6   things, the following:

 7              a.   On or about April 11, 2019, after meeting Victim 1 at

 8   a networking event, and using an email account designed to conceal

 9   defendant HUGHES’s true identity, defendant HUGHES sent an email to

10   Victim 1 with the subject line “You are a fucking ugly cunt!,” and

11   which included the following in the body of the message: “Bitch!               I

12   hope you read this you Italian piece of shit with a miserable ego and

13   a lot to pay for!    I hope you die in a gruesome way . . . .          you

14   should seriously go back home and stay the fuck out of California!”

15              b.   On or about April 22, 2019, using an email account

16   designed to conceal defendant HUGHES’s true identity, defendant

17   HUGHES sent an email to Victim 1 with the subject line “Cunt!,” and

18   which included the following in the body of the message: “[Victim 1],

19   Why the fuck haven’t you replied to my last email, you know I am

20   going to cut out your throat and I mean it if I see you around.               You

21   ugly small minded miserable idiotic cunt I am coming to get you, I

22   will enjoy every moment of killing you . . . .”

23              c.   On or about July 2, 2019, after Victim 1 had reported

24   defendant HUGHES to law enforcement, defendant HUGHES sent an email

25   to Victim 1 with the subject line “Your Police Report,” and which

26   included the following in the body of the message:

27              I will make this the final correspondence to you. I’d
                like to tell you that you are such a fucking cunt for
28              reporting me to the police. How fucking dare you go

                                            2
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 3 of 40 Page ID #:82



 1              to the police over a series of emails . . . If I
                received a message like that by someone I don’t
 2              immediately block them . . . You only prove you have
                a small ego and after trying to kindly reach out to
 3              you, this is your payback?! You are a centre of shame
                and defame to me , an absolute disgrace . . . FUCKING
 4              CUNT!

 5              d.   On or about October 19, 2019, defendant HUGHES posted

 6   a message using Instagram, which stated that Victim 1 and another

 7   person were “miserable cunts who have an attitude of a bitchy

 8   teenager thinking harassment is a tool against contact that is far

 9   from inappropriate . . .”

10              e.   On or about November 29, 2019, using an email account

11   designed to conceal defendant HUGHES’s true identity, defendant

12   HUGHES sent an email to Victim 1, which included the following in the

13   body of the message:

14              The threats and abuse you will endure will never go
                away because someday you will guaranteed get your
15              throat cut out and duct taped, raped and met by the
                person who you Victimised you fucking cunt, going to
16              police over some emails I saw the police video you
                got started and it really makes me believe you are
17              the biggest italian cunt in the world. FUCK YOU I
                HOPE YOU SUFFER A GRUESOME DEATH BITCH!
18

19

20

21

22

23

24

25

26

27

28

                                            3
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 4 of 40 Page ID #:83



 1                                     COUNT TWO

 2                               [18 U.S.C. § 875(c)]

 3        On or about April 22, 2019, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES, with intent to issue a threat and with knowledge

 6   that it would be viewed as a threat, knowingly transmitted in

 7   interstate and foreign commerce a communication containing a true

 8   threat to injure the person of another, that is, an email to Victim 1

 9   which included the following message: “[Victim 1], Why the fuck

10   haven’t you replied to my last email, you know I am going to cut out

11   your throat and I mean it if I see you around.         You ugly small minded

12   miserable idiotic cunt I am coming to get you, I will enjoy every

13   moment of killing you . . . .”

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            4
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 5 of 40 Page ID #:84



 1                                    COUNT THREE

 2                               [18 U.S.C. § 875(c)]

 3           On or about May 8, 2019, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES, with intent to issue a threat and with knowledge

 6   that it would be viewed as a threat, knowingly transmitted in

 7   interstate and foreign commerce a communication containing a true

 8   threat to injure the person of another, that is, an email to Victim 2

 9   which included the following message: “Hello [Victim 2] you fucking

10   cunt.    That is right you’re a pretentious piece of shit and I hope

11   you rot and die. I swear if I see you ever I will stab ya in the

12   neck.”

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            5
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 6 of 40 Page ID #:85



 1                                     COUNT FOUR

 2                   [18 U.S.C. §§ 2261A(2)(A), (B), 2261(b)(5)]

 3        1.    Beginning on or about September 9, 2019, and continuing to

 4   at least on or about November 1, 2019, in Los Angeles County, within

 5   the Central District of California, and elsewhere, defendant SAMUEL

 6   TRELAWNEY HUGHES (“HUGHES”), with the intent to harass and intimidate

 7   Victim 3, used an interactive computer service, an electronic

 8   communication service, an electronic communication system of

 9   interstate commerce, and other facilities of interstate and foreign

10   commerce, namely, email, interstate wires, and the Internet, to

11   engage in a course of conduct, described in paragraph 2 below, that

12   placed Victim 3 in reasonable fear of death and serious bodily

13   injury, and caused, attempted to cause, and would reasonably be

14   expected to cause substantial emotional distress to Victim 3.

15        2.    Defendant HUGHES’s course of conduct included, among other

16   things, the following:

17              a.    On or about September 9, 2019, after defendant HUGHES

18   sent threatening communications to a person he met at a networking

19   event hosted by Company A, and after Victim 3 told defendant HUGHES

20   that defendant HUGHES was banned from networking events hosted by

21   Company A, defendant HUGHES posted negative reviews on the Facebook

22   page of Victim 3’s business, which included statements describing

23   Victim 3 as “a stubborn rude piece of shit CEO who does not deserve

24   to be in the business” and who was “incriminating [defendant HUGHES]

25   as a threatening person.”

26              b.    On or about October 17, 2019, defendant HUGHES sent an

27   email to Victim 3, which included the following in the body of the

28   message:   “Thanks a lot [Victim 3] for getting me banned from

                                            6
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 7 of 40 Page ID #:86



 1   [Company A] you know what your SEO agency is full of shit!           And you

 2   are an asshole too, and I will damage your reputation because I

 3   specialise in reputation management . . . .”

 4                c.   On or about November 1, 2019, using an email account

 5   designed to conceal defendant HUGHES’s true identity, defendant

 6   HUGHES sent an email to Victim 3, which included the following in the

 7   body of the message:     “I will bash your fucking lights out [Victim 3]

 8   you big fat ugly cunt. ANd Cut your throat open! You are on my

 9   waiting list. Thats ya warning I can guarantee you will die soon at

10   my mercy!”

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            7
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 8 of 40 Page ID #:87



 1                                     COUNT FIVE

 2                   [18 U.S.C. §§ 2261A(2)(A), (B), 2261(b)(5)]

 3        1.    Beginning on or about October 3, 2019, and continuing to at

 4   least on or about May 16, 2020, in Los Angeles County, within the

 5   Central District of California, and elsewhere, defendant SAMUEL

 6   TRELAWNEY HUGHES (“HUGHES”), with the intent to harass and intimidate

 7   Victim 4, used an interactive computer service, an electronic

 8   communication service, an electronic communication system of

 9   interstate commerce, and other facilities of interstate and foreign

10   commerce, namely, email, interstate wires, and the Internet, to

11   engage in a course of conduct, described in paragraph 2 below, that

12   placed Victim 4 in reasonable fear of death and serious bodily injury

13   to Victim 4 and immediate family members of Victim 4, and that

14   caused, attempted to cause, and would reasonably be expected to cause

15   substantial emotional distress to Victim 4.

16        2.    Defendant HUGHES’s course of conduct included, among other

17   things, the following:

18              a.    On or about October 3, 2019, after meeting Victim 4 at

19   a writing workshop, defendant HUGHES left one or more comments on

20   Instagram posts by Victim 4 complimenting Victim 4’s appearance.

21              b.    On or about October 17, 2019, after Victim 4 blocked

22   defendant HUGHES on social media, defendant HUGHES began following

23   Victim 4 on Instagram using a different Instagram account.

24              c.    On or about October 17, 2019, after Victim 4 blocked

25   defendant HUGHES’s second Instagram account, defendant HUGHES posted

26   a message on Instagram that included a photo of Victim 4 with the

27   text “cunt” photo-shopped across Victim 4’s face, and which post

28   included the following message: “this woman here, is an ugly bitch

                                            8
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 9 of 40 Page ID #:88



 1   attitude.   She got me hating on women because she felt harassed by a

 2   few IG comments.    I will defame her indefinitely.”

 3               d.   On or about October 30, 2019, after Victim 4 reported

 4   defendant HUGHES to law enforcement, defendant HUGHES sent an email

 5   to Victim 4, using an email account designed to conceal defendant

 6   HUGHES’s true identity, which included the following in the body of

 7   the message:

 8               You are a diabolical motherfucking cunt, and someone
                 I can guarantee will come out and first bash you head
 9               in, rape you slash your throat and burn your car and
                 house. You brought this on yourself and it aint
10               going to stop not even a damn stinking police report
                 will put an end to your wrath and I hope you fucking
11               die you cunt!! Regards, Your Nemisis

12               e.   On or about November 10, 2019, using an email account

13   designed to conceal defendant HUGHES’s true identity, defendant

14   HUGHES sent an email to Victim 4, which included the following in the

15   body of the message:

16               Please [Victim 4] End your fucking miserable life,
                 cut your wrists go hang yourself just fucking kill
17               yourself you fucking bitch you are a nonce and dont
                 deserve to live or else my gang will do it for you!
18               GO ON FUCKING DO IT! and dont ever report me to the
                 police as horrible things will happen!
19

20               f.   On or about November 17, 2019, using an email account

21   designed to conceal defendant HUGHES’s true identity, defendant

22   HUGHES sent an email to Victim 4, which included the following in the

23   body of the message:

24               Hello [Victim 4] You Fucking sick vile cunt . . .
                 Don’t ever report any threats to the police they wont
25               help you and that makes me more likely come after you
                 and your family. I hope when I see you, I rape you,
26               slash your throat and pour gasoline over your half
                 mutilated body while you regret being a little
27               childish bitch over decent people who are just trying
                 to be nice you are a guilty of causing decent people
28

                                            9
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 10 of 40 Page ID #:89



 1               distress and I urge you take it seriously, either way
                 you are gonna die, youre going to pay...
 2

 3               g.   On or about December 8, 2019, defendant HUGHES sent an

 4   email to Victim 4, which included the following in the body of the

 5   message: “Because you accused me of sexual harassment and made

 6   accusations, I hope my reviews of you have destroyed your

 7   reputation,. . . I hope sometime you come apologise to me because

 8   this will still keep going. . . .”

 9               h.   On or about December 10, 2019, using an email account

10   designed to conceal defendant HUGHES’s true identity, defendant

11   HUGHES sent an email to Victim 4, which included the following in the

12   body of the message: “[Victim 4], I will cut your fucking throat out,

13   sever your windpipe and smother you in gasoline and light your half

14   mutilated corpse you fucking cunt, . . . I hope you get abused

15   forever.”

16               i.   On or about May 16, 2020, after Victim 4 reported

17   defendant HUGHES to law enforcement, defendant HUGHES sent an email

18   to Victim 4, which included the following in the body of the message:

19   “I hope you realise from such anonymous death threats you received

20   how disgusting it is to wrong me like this and you got what you

21   deserve you fucking cunt . . . I hope you fucking die you little

22   miserable cunt getting the law involved in this . . . .”

23

24

25

26

27

28

                                            10
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 11 of 40 Page ID #:90



 1                                      COUNT SIX

 2                    [18 U.S.C. §§ 2261A(2)(A), (B), 2261(b)(5)]

 3        1.     Beginning on or about October 16, 2019, and continuing to

 4   at least on or about December 12, 2019, in Los Angeles County, within

 5   the Central District of California, and elsewhere, defendant SAMUEL

 6   TRELAWNEY HUGHES (“HUGHES”), with the intent to harass and intimidate

 7   Victim 5, used the mail, an interactive computer service, an

 8   electronic communication service, an electronic communication system

 9   of interstate commerce, and other facilities of interstate and

10   foreign commerce, namely, the United States Mail, email, interstate

11   wires, and the Internet, to engage in a course of conduct, described

12   in paragraph 2 below, that placed Victim 5 in reasonable fear of

13   death and serious bodily injury to Victim 5 and immediate family

14   members of Victim 5, and that caused, attempted to cause, and would

15   reasonably be expected to cause substantial emotional distress to

16   Victim 5.

17        2.     Defendant HUGHES’s course of conduct included, among other

18   things, the following:

19               a.    On or about October 16, 2019, after defendant HUGHES

20   sent threatening communications to a person he met at a networking

21   event hosted by Company A, and after Victim 5 told defendant HUGHES

22   he was banned from networking events hosted by Company A, defendant

23   HUGHES sent emails to Victim 5 which included the following:

24                     i.   First, an email that included the following in

25   the body of the message:

26               Unless you are able to give me a second chance, in
                 form of an apology and allow me back to some events I
27               will leave negative reviews all over the place on
                 social media as a consequence of the decision . . . I
28               will damage your reputation online and encourage

                                            11
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 12 of 40 Page ID #:91



 1              people I network with to boycott you and lose revenue
                until you give me a second chance and regret it . . .
 2              FUCK YOU [Victim 5]. . . .

 3                    ii.   Second, an email that included the following in

 4   the body of the message:      “I hope you understand where it will go for

 5   you if you don’t sympathise and show understanding in the matter. The

 6   reviews will stay until you decide to allow me back.”

 7              b.    On or about November 4, 2019, in a manner designed to

 8   conceal defendant HUGHES’s true identity, defendant HUGHES sent a

 9   letter to Victim 5 via the United States Mail, which included the

10   following message:

11              Dear [Victim 5], It has come to my attention you had
                banned someone I know very well from [Company A] when
12              he had been going through a rough time and I have
                decided to write to you anonymously to inform you
13              that I am going to end your life. I will rip your
                fucking throat out and stab you in the eyes and put
14              gasoline over your half mutilated body. I will also
                go and end the lives of your fucked up cunt ass loved
15              ones who brought you up to treat others like shit you
                brought this on yourself you Chinese pancake faced
16              cunt go back to china and don’t be a [Company A]
                manager ever again you will get this until you
17              change!!! And pay put compensation for your
                Stupidity!!! Yours Sincerely; Your Nemisis!
18
                c.    On or about November 10, 2019, using an email account
19
     designed to conceal defendant HUGHES’s true identity, defendant
20
     HUGHES sent an email to Victim 5, which included the following in the
21
     body of the message:
22
                I am writing to tell you, that you are a fucking
23              Chinese cunt who should be deported and get their
                throat cut, in fact you are going to get your throat
24              cut soon. Not a matter of if, but when and when you
                are at first duct taped, raped and brought into me,
25              the vicious brutal killing of you will start. So
                don’t bother reporting this to the police coz I will
26              kill your spouse if you have one. Horrible things
                will happen if you throw me in jail. I hope you fear
27              for your life because you ruined a friends life of
                mine with your fucking up banning. CUNT BITCH ASSHOLE
28

                                            12
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 13 of 40 Page ID #:92



 1              MOTHERFUCKER I hope you love having a cock down your
                vagina against your will!! . . .
 2
                d.    On or about December 12, 2019, using an email account
 3
     designed to conceal defendant HUGHES’s true identity, defendant
 4
     HUGHES sent an email to Victim 5, which included the following in the
 5
     body of the message:
 6
                Hey [Victim 5] you Chinese cunt!!! I am making my
 7              inquiries to see if you have died yet, because if you
                haven’t I will rip out your fucking throat, stab you
 8              in the eyes and don’t think I wont do it because I
                know where you work and you will regret what you did
 9              for the rest of your life, and same with your family
                . I will kill your lioved ones if yoiu even contact
10              the police about it. you chinese cunt you fucking
                piece of shit!!!!!!
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            13
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 14 of 40 Page ID #:93



 1                                     COUNT SEVEN

 2                               [18 U.S.C. § 875(c)]

 3        On or about November 1, 2019, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES, with intent to issue a threat and with knowledge

 6   that it would be viewed as a threat, knowingly transmitted in

 7   interstate and foreign commerce a communication containing a true

 8   threat to injure the person of another, that is, an email to Victim 3

 9   which included the following message: “I will bash your fucking

10   lights out [Victim 3] you big fat ugly cunt. ANd Cut your throat

11   open! You are on my waiting list. Thats ya warning I can guarantee

12   you will die soon at my mercy!”

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            14
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 15 of 40 Page ID #:94



 1                                     COUNT EIGHT

 2                               [18 U.S.C. § 876(c)]

 3        On or about November 4, 2019, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES, with intent to issue a threat and with knowledge

 6   that it would be viewed as a threat, caused to be sent and delivered

 7   by the United States Postal Service according to the direction

 8   thereon, a communication addressed to Victim 5 containing a true

 9   threat to injure the person of Victim 5 and others, that is, a letter

10   which included the following:

11              Dear [Victim 5], It has come to my attention you had
                banned someone I know very well from [Company A] when
12              he had been going through a rough time and I have
                decided to write to you anonymously to inform you
13              that I am going to end your life. I will rip your
                fucking throat out and stab you in the eyes and put
14              gasoline over your half mutilated body. I will also
                go and end the lives of your fucked up cunt ass loved
15              ones who brought you up to treat others like shit you
                brought this on yourself you Chinese pancake faced
16              cunt go back to china and don’t be a [Company A]
                manager ever again you will get this until you
17              change!!! And pay put compensation for your
                Stupidity!!! Yours Sincerely; Your Nemisis!
18

19

20

21

22

23

24

25

26

27

28

                                            15
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 16 of 40 Page ID #:95



 1                                     COUNT NINE

 2                             [18 U.S.C. § 1512(b)(3)]

 3        Between on or about November 10, 2019, and on or about December

 4   12, 2019, in Los Angeles County, within the Central District of

 5   California, and elsewhere, defendant SAMUEL TRELAWNEY HUGHES

 6   (“HUGHES”) knowingly intimidated, threatened, and corruptly persuaded

 7   another person, namely, Victim 5, and attempted to do so, with intent

 8   to hinder, delay, and prevent the communication to a law enforcement

 9   officer of information relating to the commission and possible

10   commission of a federal offense, namely, stalking, in violation of

11   Title 18, United States Code, Section 2261A(2), threat by interstate

12   communication, in violation of Title 18, United States Code, Section

13   875(c), and mailing a threatening communication, in violation of

14   Title 18, United States Code, Section 876(c).          Specifically,

15   defendant HUGHES engaged in the following conduct:

16        1.    On or about November 10, 2019, defendant HUGHES sent an

17              email to Victim 5, which included the following:

18                    I am writing to tell you, that you are a fucking
                      Chinese cunt who should be deported and get their
19                    throat cut, in fact you are going to get your
                      throat cut soon. Not a matter of if, but when and
20                    when you are at first duct taped, raped and brought
                      into me, the vicious brutal killing of you will
21                    start. So don’t bother reporting this to the police
                      coz I will kill your spouse if you have one.
22                    Horrible things will happen if you throw me in
                      jail. I hope you fear for your life because you
23                    ruined a friends life of mine with your fucking up
                      banning. CUNT BITCH ASSHOLE MOTHERFUCKER I hope you
24                    love having a cock down your vagina against your
                      will!! . . .
25

26        2.    On or about December 12, 2019, defendant HUGHES sent an

27              email to Victim 5, which included the following:

28                    Hey [Victim 5] you Chinese cunt!!! I am making my
                      inquiries to see if you have died yet, because if
                                         16
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 17 of 40 Page ID #:96



 1                    you haven’t I will rip out your fucking throat,
                      stab you in the eyes and don’t think I wont do it
 2                    because I know where you work and you will regret
                      what you did for the rest of your life, and same
 3                    with your family . I will kill your lioved ones if
                      yoiu even contact the police about it. you chinese
 4                    cunt you fucking piece of shit!!!!!!

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            17
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 18 of 40 Page ID #:97



 1
                                        COUNT TEN
 2
                               [18 U.S.C. § 1512(b)(3)]
 3
          Between on or about November 10, 2019, and on or about November
 4
     17, 2019, in Los Angeles County, within the Central District of
 5
     California, and elsewhere, defendant SAMUEL TRELAWNEY HUGHES
 6
     (“HUGHES”) knowingly intimidated, threatened, and corruptly persuaded
 7
     another person, namely, Victim 4, and attempted to do so, with intent
 8
     to hinder, delay, and prevent the communication to a law enforcement
 9
     officer of information relating to the commission and possible
10
     commission of a federal offense, namely, stalking, in violation of
11
     Title 18, United States Code, Section 2261A(2), and threat by
12
     interstate communication, in violation of Title 18, United States
13
     Code, Section 875(c).     Specifically, defendant HUGHES engaged in the
14
     following conduct:
15
          1.    On or about November 10, 2019, defendant HUGHES sent an
16
                email to Victim 4, which included the following:
17
                      Please [Victim 4] End your fucking miserable life,
18                    cut your wrists go hang yourself just fucking kill
                      yourself you fucking bitch you are a nonce and dont
19                    deserve to live or else my gang will do it for you!
                      GO ON FUCKING DO IT! and dont ever report me to the
20                    police as horrible things will happen!
21        2.    On or about November 17, 2019, defendant HUGHES sent an
22              email to Victim 4, which included the following:
23                    Hello [Victim 4] You Fucking sick vile cunt . . .
                      Don’t ever report any threats to the police they
24                    wont help you and that makes me more likely come
                      after you and your family. I hope when I see you, I
25                    rape you, slash your throat and pour gasoline over
                      your half mutilated body while you regret being a
26                    little childish bitch over decent people who are
                      just trying to be nice you are a guilty of causing
27                    decent people distress and I urge you take it
                      seriously, either way you are gonna die, youre
28                    going to pay...
                                            18
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 19 of 40 Page ID #:98



 1                                    COUNT ELEVEN

 2                                [18 U.S.C. § 875(c)]

 3        On or about November 17, 2019, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES, with intent to issue a threat and with knowledge

 6   that it would be viewed as a threat, knowingly transmitted in

 7   interstate and foreign commerce a communication containing a true

 8   threat to injure the person of another, that is, an email to Victim 4

 9   which included the following message:

10              Hello [Victim 4] You Fucking sick vile cunt . . .
                Don’t ever report any threats to the police they wont
11              help you and that makes me more likely come after you
                and your family. I hope when I see you, I rape you,
12              slash your throat and pour gasoline over your half
                mutilated body while you regret being a little
13              childish bitch over decent people who are just trying
                to be nice you are a guilty of causing decent people
14              distress and I urge you take it seriously, either way
                you are gonna die, youre going to pay...
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            19
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 20 of 40 Page ID #:99



 1                                    COUNT TWELVE

 2                               [18 U.S.C. § 875(c)]

 3        On or about December 12, 2019, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES, with intent to issue a threat and with knowledge

 6   that it would be viewed as a threat, knowingly transmitted in

 7   interstate and foreign commerce a communication containing a true

 8   threat to injure the person of another, that is, an email to Victim 5

 9   which included the following message:

10              Hey [Victim 5] you Chinese cunt!!! I am making my
                inquiries to see if you have died yet, because if you
11              haven’t I will rip out your fucking throat, stab you
                in the eyes and don’t think I wont do it because I
12              know where you work and you will regret what you did
                for the rest of your life, and same with your family
13              . I will kill your lioved ones if yoiu even contact
                the police about it. you chinese cunt you fucking
14              piece of shit!!!!!!

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            20
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 21 of 40 Page ID #:100



 1
                                     COUNT THIRTEEN
 2
                      [18 U.S.C. §§ 2261A(2)(A), (B), 2261(b)(5)]
 3
           1.    Beginning in or around January 2020, and continuing to in
 4
     or around June 2020, in Los Angeles County, within the Central
 5
     District of California, and elsewhere, defendant SAMUEL TRELAWNEY
 6
     HUGHES (“HUGHES”), with the intent to harass and intimidate Victim 6,
 7
     used the mail, an interactive computer service, an electronic
 8
     communication service, an electronic communication system of
 9
     interstate commerce, and other facilities of interstate and foreign
10
     commerce, namely, the United States Mail, email, cellular telephone
11
     networks, interstate wires, and the Internet, to engage in a course
12
     of conduct, described in paragraph 2 below, that placed Victim 6 in
13
     reasonable fear of death and serious bodily injury to Victim 6 and
14
     immediate family members of Victim 6, and that caused, attempted to
15
     cause, and would reasonably be expected to cause substantial
16
     emotional distress to Victim 6.
17
           2.    Defendant HUGHES’s course of conduct included, among other
18
     things, the following:
19
                 a.    On or about January 29, 2020, using an email account
20
     designed to conceal defendant HUGHES’s true identity, defendant
21
     HUGHES sent an email to Victim 6, which included the following in the
22
     body of the message:
23
                 Hello You miserable cunt! Fucking pancake faced
24               Korean Cunt, Dont even think of getting the police
                 involved because I will kill your fucking family and
25               it will be your fault. I will slash your fucking
                 throat, stab you in the chest and bach your fucking
26               head in 1000 times until you get a fatal coma . . .
                 YOU WILL FUCKING DIE FOR THIS YOU CUNT!!!
27

28

                                            21
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 22 of 40 Page ID #:101



 1                b.   On or about April 11, 2020, in a manner designed to

 2   conceal defendant HUGHES’s true identity, defendant HUGHES sent a

 3   letter to Victim 6 via the United States Mail, which included the

 4   following message:

 5                Hello [Victim 6] you fucking massive child. I know
                  where you fucking live . . . You won’t know who this
 6                comes from and trust me, it will never land me in
                  jail to threat you and soon carry it out for real. So
 7                don’t bother with police action, because I will kill
                  your loved ones by cutting their throat and burning
 8                their corpse in front of you . . . I will go after
                  you, kill you by stabbing you in the eyes, kidnapping
 9                you, pouring acid on your fucking face, cut out your
                  fucking organs while you scream basically you will
10                and there is nothing you can fucking do about it you
                  east Asian motherfucking cunt . . . I just will enjoy
11                you facing a gruesome death sentence I will execute .
                  . . How dare you disparage him, go and feed false
12                information to photographers like what you did and
                  alienate him . . . I say police action will end your
13                loved ones lives and don’t think I’m bluffing I have
                  a gang to ransack your home and burn it down!!!
14

15                c.   On or about May 28, 2020, defendant HUGHES sent

16   multiple text messages to Victim 6, which included the

17   following:

18                I’ll send as many messages I want , as a consequence
                  of your actions . Unfoundly Accusing me of stalking
19                and harassing woman was far out of proportion . I’d
                  really want to see you get your throat slit and I
20                hope I can make it happen next time you cross my
                  path. . . I’d love to break your fucking jaw . . .
21                And get someone to rape your cunt girlfriend . . .
                  I’d kill your fucking loved ones if you ever contact
22                a cop again like that . . . Fucking Stupid Korean
                  American Cunt . . . I will only stop if you stop
23                accusing me of harassing women you cunt . . . Or else
                  I will go on to the grave like this . . . I will stop
24                sending you messages if you pay me $250,000 . . . In
                  Significant mental health damages.
25

26                d.   On or about June 7, 2020, defendant HUGHES sent

27   multiple text messages to Victim 6, which included the

28   following:

                                            22
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 23 of 40 Page ID #:102



 1               Hey [Victim 6] You Fucking cunt . I will go after
                 your gf . . . unless you dump that piece of shit . .
 2               . She deserves to be raped . . . I’d also enjoy
                 myself cutting your throat it would really make me a
 3               happier person to watch you die. . .

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            23
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 24 of 40 Page ID #:103



 1                                   COUNT FOURTEEN

 2                                [18 U.S.C. § 875(c)]

 3         On or about January 25, 2020, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES, with intent to issue a threat and with knowledge

 6   that it would be viewed as a threat, knowingly transmitted in

 7   interstate and foreign commerce a communication containing a true

 8   threat to injure the person of another, that is, an email to Victim 7

 9   which included the following message:

10               You are fucking vile you are a disgusting woman and I
                 can tell I will come over to your office, and cut
11               your fucking throat out and stab you . . . in the
                 chest . . . I know where you are and where to get my
12               gang to kill your members. Fuck you you cunt, theres
                 no point informing authorities before if you do I
13               will kill your loved ones. . .

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            24
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 25 of 40 Page ID #:104



 1                                    COUNT FIFTEEN

 2                              [18 U.S.C. § 1512(b)(3)]

 3         On or about January 25, 2020, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES (“HUGHES”) knowingly intimidated, threatened, and

 6   corruptly persuaded another person, namely, Victim 7, and attempted

 7   to do so, with intent to hinder, delay, and prevent the communication

 8   to a law enforcement officer of information relating to the

 9   commission and possible commission of a federal offense, namely,

10   threat by interstate communication, in violation of Title 18, United

11   States Code, Section 875(c).       Specifically, defendant HUGHES sent an

12   email to Victim 7, which included the following:

13               You are fucking vile you are a disgusting woman and I
                 can tell I will come over to your office, and cut
14               your fucking throat out and stab you . . . in the
                 chest . . . I know where you are and where to get my
15               gang to kill your members. Fuck you you cunt, theres
                 no point informing authorities before if you do I
16               will kill your loved ones. . .

17

18

19

20

21

22

23

24

25

26

27

28

                                            25
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 26 of 40 Page ID #:105



 1                                    COUNT SIXTEEN

 2                                [18 U.S.C. § 875(c)]

 3         On or about January 29, 2020, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES, with intent to issue a threat and with knowledge

 6   that it would be viewed as a threat, knowingly transmitted in

 7   interstate and foreign commerce a communication containing a true

 8   threat to injure the person of another, that is, an email to Victim 6

 9   which included the following message:

10               Hello You miserable cunt! Fucking pancake faced
                 Korean Cunt, Dont even think of getting the police
11               involved because I will kill your fucking family and
                 it will be your fault. I will slash your fucking
12               throat, stab you in the chest and bach your fucking
                 head in 1000 times until you get a fatal coma . . .
13               YOU WILL FUCKING DIE FOR THIS YOU CUNT!!!”

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            26
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 27 of 40 Page ID #:106



 1                                   COUNT SEVENTEEN

 2                              [18 U.S.C. § 1512(b)(3)]

 3         Between on or about January 29, 2020, and on or about May 28,

 4   2020, in Los Angeles County, within the Central District of

 5   California, and elsewhere, defendant SAMUEL TRELAWNEY HUGHES

 6   (“HUGHES”), knowingly intimidated, threatened, and corruptly

 7   persuaded another person, namely, Victim 6, and attempted to do so,

 8   with intent to hinder, delay, and prevent the communication to a law

 9   enforcement officer of information relating to the commission and

10   possible commission of a federal offense, namely, stalking, in

11   violation of Title 18, United States Code, Section 2261A(2), threat

12   by interstate communication, in violation of Title 18, United States

13   Code, Section 875(c), and mailing a threatening communication, in

14   violation of Title 18, United States Code, Section 876(c).

15   Specifically, defendant HUGHES engaged in the following conduct:

16         1.    On or about January 29, 2020, defendant HUGHES sent an

17               email to Victim 6, which included the following:

18                    Hello You miserable cunt! Fucking pancake faced
                      Korean Cunt, Dont even think of getting the police
19                    involved because I will kill your fucking family
                      and it will be your fault. I will slash your
20                    fucking throat, stab you in the chest and bach your
                      fucking head in 1000 times until you get a fatal
21                    coma . . . YOU WILL FUCKING DIE FOR THIS YOU
                      CUNT!!!
22
           2.    On or about April 11, 2020, defendant HUGHES sent a letter
23
                 via the United States Mail to Victim 6, which included the
24
                 following:
25
                      Hello [Victim 6] you fucking massive child. I know
26                    where you fucking live . . . You won’t know who
                      this comes from and trust me, it will never land me
27                    in jail to threat you and soon carry it out for
                      real. So don’t bother with police action, because I
28                    will kill your loved ones by cutting their throat

                                            27
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 28 of 40 Page ID #:107



 1                    and burning their corpse in front of you . . . I
                      will go after you, kill you by stabbing you in the
 2                    eyes, kidnapping you, pouring acid on your fucking
                      face, cut out your fucking organs while you scream
 3                    basically you will and there is nothing you can
                      fucking do about it you east Asian motherfucking
 4                    cunt . . . I just will enjoy you facing a gruesome
                      death sentence I will execute . . . How dare you
 5                    disparage him, go and feed false information to
                      photographers like what you did and alienate him .
 6                    . . I say police action will end your loved ones
                      lives and don’t think I’m bluffing I have a gang to
 7                    ransack your home and burn it down!!!

 8         3.    On or about May 28, 2020, defendant HUGHES sent text

 9               messages to Victim 6, which included the following:

10                    I’ll send as many messages I want , as a
                      consequence of your actions . Unfoundly Accusing me
11                    of stalking and harassing woman was far out of
                      proportion . I’d really want to see you get your
12                    throat slit and I hope I can make it happen next
                      time you cross my path. . . I’d love to break your
13                    fucking jaw . . . And get someone to rape your cunt
                      girlfriend . . . I’d kill your fucking loved ones
14                    if you ever contact a cop again like that . . .
                      Fucking Stupid Korean American Cunt . . . I will
15                    only stop if you stop accusing me of harassing
                      women you cunt . . . Or else I will go on to the
16                    grave like this . . . I will stop sending you
                      messages if you pay me $250,000 . . . In
17                    Significant mental health damages.

18

19

20

21

22

23

24

25

26

27

28

                                            28
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 29 of 40 Page ID #:108



 1                                   COUNT EIGHTEEN

 2                                [18 U.S.C. § 875(c)]

 3         On or about January 29, 2020, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES, with intent to issue a threat and with knowledge

 6   that it would be viewed as a threat, knowingly transmitted in

 7   interstate and foreign commerce a communication containing a true

 8   threat to injure the person of another, that is, an email to Victim 8

 9   which included the following message:

10               [Y]ou will die very soon in the most painful
                 agonising death . . . I know who you are and I know
11               where to find you, and I ask you don’t notify the
                 police or anyone because I will kill your loved ones
12               as well. I will get my boys to put their big fat
                 cock in your month . . . before they cut your throat,
13               stab you in the eyes, pour gasoline on your half dead
                 body and watch you burn like a fucking cunt you
14               already are. Your ignorance will cost you your
                 life!!!
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            29
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 30 of 40 Page ID #:109



 1                                   COUNT NINETEEN

 2                              [18 U.S.C. § 1512(b)(3)]

 3         On or about January 29, 2020, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES (“HUGHES”) knowingly intimidated, threatened, and

 6   corruptly persuaded another person, namely, Victim 8, and attempted

 7   to do so, with intent to hinder, delay, and prevent the communication

 8   to a law enforcement officer of information relating to the

 9   commission and possible commission of a federal offense, namely,

10   threat by interstate communication, in violation of Title 18, United

11   States Code, Section § 875(c).       Specifically, defendant HUGHES sent

12   an email Victim 8, which included the following:

13               [Y]ou will die very soon in the most painful
                 agonising death . . . I know who you are and I know
14               where to find you, and I ask you don’t notify the
                 police or anyone because I will kill your loved ones
15               as well. I will get my boys to put their big fat
                 cock in your month . . . before they cut your throat,
16               stab you in the eyes, pour gasoline on your half dead
                 body and watch you burn like a fucking cunt you
17               already are. Your ignorance will cost you your
                 life!!!
18

19

20

21

22

23

24

25

26

27

28

                                            30
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 31 of 40 Page ID #:110



 1                                     COUNT TWENTY

 2                    [18 U.S.C. §§ 2261A(2)(A), (B), 2261(b)(5)]

 3         1.    Beginning on or about January 31, 2020, and continuing to

 4   at least on or about March 13, 2020, in Los Angeles and Orange

 5   Counties, within the Central District of California, and elsewhere,

 6   defendant SAMUEL TRELAWNEY HUGHES (“HUGHES”), with the intent to

 7   harass and intimidate Victim 9, used an interactive computer service,

 8   an electronic communication service, an electronic communication

 9   system of interstate commerce, and other facilities of interstate and

10   foreign commerce, namely, email, interstate wires, and the Internet,

11   to engage in a course of conduct, described in paragraph 2 below,

12   that placed Victim 9 in reasonable fear of death and serious bodily

13   injury to Victim 9 and immediate family members of Victim 9, and that

14   caused, attempted to cause, and would reasonably be expected to cause

15   substantial emotional distress to Victim 9.

16         2.    Defendant HUGHES’s course of conduct included, among other

17   things, the following:

18               a.    On or about January 31, 2020, after meeting Victim 9

19   at a networking event in Newport Beach, California, defendant HUGHES

20   posted a negative Facebook review to the Facebook page of Victim 9’s

21   employer.    The post identified Victim 9 by first name and included

22   the following:

23               When I first met [Victim 9] I thought ok boy was I wrong.
                 Now I realise she is a two faced ignorant person and you
24               don’t deserve to run a dating agency. I hope you go out of
                 business with Facebook dating because that’s where you
25               belong you bunch of hypocritical liars and you wrong decent
                 people.
26

27               b.    On or about February 2, 2020, using an email account

28   designed to conceal defendant HUGHES’s true identity, defendant

                                            31
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 32 of 40 Page ID #:111



 1   HUGHES sent an email to an email address of Victim 9’s employer with

 2   the subject line “[Victim 9] is a Fucking CUNT!!!,” and which

 3   included the following in the body of the message:

 4               Fuck You, fuck your matchmaking service I will be sure to
                 drop by and stab you to death and anyone who tries to stop
 5               me before I put a grenade in your wounds and finish you
                 off, and bomb your office! You will die for your stupidity
 6               I can guarantee you and I will kill your loved ones if you
                 notify the authorities!
 7
                 c.    On or about March 13, 2020, defendant HUGHES posted a
 8
     second negative Facebook review to the Facebook page of Victim 9’s
 9
     employer.    The post included the following:        “[Victim 9] is an
10
     extremely arrogant woman who is extremely prejudice and rude arrogant
11
     and disgusting.     You rip.”
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            32
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 33 of 40 Page ID #:112



 1                                  COUNT TWENTY-ONE

 2                                [18 U.S.C. § 875(c)]

 3         On or about February 2, 2020, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES, with intent to issue a threat and with knowledge

 6   that it would be viewed as a threat, knowingly transmitted in

 7   interstate and foreign commerce a communication containing a true

 8   threat to injure the person of another, that is, an email to Victim

 9   9, which included the following message:

10               Fuck You, fuck your matchmaking service I will be
                 sure to drop by and stab you to death and anyone who
11               tries to stop me before I put a grenade in your
                 wounds and finish you off, and bomb your office! You
12               will die for your stupidity I can guarantee you and I
                 will kill your loved ones if you notify the
13               authorities!

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            33
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 34 of 40 Page ID #:113



 1                                  COUNT TWENTY-TWO

 2                              [18 U.S.C. § 1512(b)(3)]

 3         On or about February 2, 2020, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES (“HUGHES”) knowingly intimidated, threatened, and

 6   corruptly persuaded another person, namely, Victim 9, and attempted

 7   to do so, with intent to hinder, delay, and prevent the communication

 8   to a law enforcement officer of information relating to the

 9   commission and possible commission of a federal offense, namely,

10   stalking, in violation of Title 18, United States Code, Section

11   2261A(2), and threat by interstate communication, in violation of

12   Title 18, United States Code, Section 875(c).          Specifically,

13   defendant HUGHES sent an email to Victim 9, which included the

14   following:

15                Fuck You, fuck your matchmaking service I will be
                  sure to drop by and stab you to death and anyone who
16                tries to stop me before I put a grenade in your
                  wounds and finish you off, and bomb your office! You
17                will die for your stupidity I can guarantee you and I
                  will kill your loved ones if you notify the
18                authorities!

19

20

21

22

23

24

25

26

27

28

                                            34
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 35 of 40 Page ID #:114



 1                                 COUNT TWENTY-THREE

 2                                [18 U.S.C. § 876(c)]

 3         On or about April 11, 2020, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES, with intent to issue a threat and with knowledge

 6   that it would be viewed as a threat, caused to be sent and delivered

 7   by the United States Postal Service according to the direction

 8   thereon, a communication addressed to Victim 6 containing a true

 9   threat to injure the person of Victim 6 and others, that is, a letter

10   which included the following:

11               Hello [Victim 6] you fucking massive child. I know
                 where you fucking live . . . You won’t know who this
12               comes from and trust me, it will never land me in
                 jail to threat you and soon carry it out for real. So
13               don’t bother with police action, because I will kill
                 your loved ones by cutting their throat and burning
14               their corpse in front of you . . . I will go after
                 you, kill you by stabbing you in the eyes, kidnapping
15               you, pouring acid on your fucking face, cut out your
                 fucking organs while you scream basically you will
16               and there is nothing you can fucking do about it you
                 east Asian motherfucking cunt . . . I just will enjoy
17               you facing a gruesome death sentence I will execute .
                 . . How dare you disparage him, go and feed false
18               information to photographers like what you did and
                 alienate him . . . I say police action will end your
19               loved ones lives and don’t think I’m bluffing I have
                 a gang to ransack your home and burn it down!!!”
20

21

22

23

24

25

26

27

28

                                            35
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 36 of 40 Page ID #:115



 1                                  COUNT TWENTY-FOUR

 2                    [18 U.S.C. §§ 2261A(2)(A), (B), 2261(b)(5)]

 3         1.    Beginning on or about June 1, 2020, and continuing at least

 4   on to or about June 8, 2020, in Los Angeles County, within the

 5   Central District of California, and elsewhere, defendant SAMUEL

 6   TRELAWNEY HUGHES (“HUGHES”), with the intent to harass and intimidate

 7   Victim 10, used the mail, an interactive computer service, an

 8   electronic communication service, an electronic communication system

 9   of interstate commerce, and other facilities of interstate and

10   foreign commerce, namely, the United States mail, cellular telephone

11   networks, interstate wires, and the Internet, to engage in a course

12   of conduct, described in paragraph 2 below, that placed Victim 10 in

13   reasonable fear of death and serious bodily injury to Victim 10 and

14   immediate family members of Victim 10, and that caused, attempted to

15   cause, and would reasonably be expected to cause substantial

16   emotional distress to Victim 10.

17         2.    Defendant HUGHES’s course of conduct included, among other

18   things, the following:

19               a.    On or about June 1, 2020, after interacting with

20   Victim 10 in her capacity as a customer service employee at a Los

21   Angeles-area bank, and in a manner designed to conceal defendant

22   HUGHES’s true identity, defendant HUGHES sent a letter to Victim 10

23   via the United States Mail titled, “Hello [Victim 10] You Fat Fucking

24   Ginger Bitch,” and which included the following message:

25               Basically, I know who you are and how you ridicule
                 people at your bank and you are a big fat arrogant
26               little shit who’s worked there for 23 years and I
                 think you should fucking get what you deserve. I am
27               going to wait outside sometime and wait for you with a
                 carving knife or gun to go either in or out and
28               brutally fuck you up. I am going to get my boys to

                                            36
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 37 of 40 Page ID #:116



 1               rape you, slash your fucking throat and stab you in
                 the fucking chest and eyes you will have a very bad
 2               day. And if you go to the police on this or try me
                 jailed I will kill your beloved cunting family of
 3               yours. I hope you receive this letter and cringe with
                 fear for the rest of your entire fucking life you
 4               miserable cunt . . . From Your Nemisis

 5               b.   On or about June 6, 2020, defendant HUGHES sent a text

 6   message intended for Victim 10 to the telephone number of Victim 10’s

 7   husband, which included the following message: “I hope you fucking

 8   die! Fat Ginger Armenian Cunt.       I know where you live and work.”

 9               c.   On or about June 6, 2020, defendant HUGHES sent a text

10   message intended for Victim 10 to the telephone number of Victim 10’s

11   daughter, which included the following message: “If you’re [Victim

12   10] I love to meet ya.      That way I can fuck you fat ass up you piece

13   of Armenian shit.”

14               d.   On or about June 7, 2020, after Victim 10’s husband

15   responded to the text message from defendant HUGHES, defendant HUGHES

16   sent a text message to the telephone number of Victim 10’s husband,

17   which included the following message: “Fuck you man.           With your VM.

18   Fucking husband of [Victim 10] the fat miserable Armenian cunt I will

19   fuck you up if I see you.”

20               e.   On or about June 8, 2020, defendant HUGHES sent a text

21   message intended for Victim 10 to the telephone number of Victim 10’s

22   husband, which included the following message:          “You are a fucking

23   cunt [Victim 10].     You husband is a fucking motherfucker who deserves

24   to die like you should . . . You should never be a bank manager you

25   disgrace your customers.”

26

27

28

                                            37
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 38 of 40 Page ID #:117



 1                                  COUNT TWENTY-FIVE

 2                                [18 U.S.C. § 876(c)]

 3         On or about June 1, 2020, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES, with intent to issue a threat and with knowledge

 6   that it would be viewed as a threat, caused to be sent and delivered

 7   by the United States Postal Service according to the direction

 8   thereon, a communication addressed to Victim 10 containing a true

 9   threat to injure the person of Victim 10 and others, that is, a

10   letter which included the following:

11               Basically, I know who you are and how you ridicule
                 people at your bank and you are a big fat arrogant
12               little shit who’s worked there for 23 years and I
                 think you should fucking get what you deserve. I am
13               going to wait outside sometime and wait for you with a
                 carving knife or gun to go either in or out and
14               brutally fuck you up. I am going to get my boys to
                 rape you, slash your fucking throat and stab you in
15               the fucking chest and eyes you will have a very bad
                 day. And if you go to the police on this or try me
16               jailed I will kill your beloved cunting family of
                 yours. I hope you receive this letter and cringe with
17               fear for the rest of your entire fucking life you
                 miserable cunt . . . From Your Nemisis
18

19

20

21

22

23

24

25

26

27

28

                                            38
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 39 of 40 Page ID #:118



 1                                  COUNT TWENTY-SIX

 2                              [18 U.S.C. § 1512(b)(3)]

 3         On or about June 1, 2020, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant SAMUEL

 5   TRELAWNEY HUGHES (“HUGHES”), knowingly intimidated, threatened, and

 6   corruptly persuaded another person, namely, Victim 10, and attempted

 7   to do so, with intent to hinder, delay, and prevent the communication

 8   to a law enforcement officer of information relating to the

 9   commission and possible commission of a federal offense, namely,

10   stalking, in violation of Title 18, United States Code, Section

11   2261A(2), and mailing a threatening communication, in violation of

12   Title 18, United States Code, Section 876(c).

13   //

14   //

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            39
     Case 2:20-cr-00332-DSF Document 11 Filed 08/04/20 Page 40 of 40 Page ID #:119



 1         Specifically, defendant HUGHES sent Victim 10 a letter via the

 2   United States Mail that read:

 3               Basically, I know who you are and how you ridicule
                 people at your bank and you are a big fat arrogant
 4               little shit who’s worked there for 23 years and I
                 think you should fucking get what you deserve. I am
 5               going to wait outside sometime and wait for you with
                 a carving knife or gun to go either in or out and
 6               brutally fuck you up. I am going to get my boys to
                 rape you, slash your fucking throat and stab you in
 7               the fucking chest and eyes you will have a very bad
                 day. And if you go to the police on this or try me
 8               jailed I will kill your beloved cunting family of
                 yours. I hope you receive this letter and cringe with
 9               fear for the rest of your entire fucking life you
                 miserable cunt . . . From Your Nemisis
10

11
                                               A TRUE BILL
12

13

14                                                       /S/
                                               Foreperson
15

16   NICOLA T. HANNA
     United States Attorney
17

18
     Cameron L. Schroeder, for:
19
     CHRISOPHER D. GRIGG
20   Assistant United States Attorney
     Chief, National Security Division
21
     CAMERON L. SCHROEDER
22   Assistant United States Attorney
     Chief, Cyber & Intellectual
23    Property Crimes Section

24   LAUREN RESTREPO
     Assistant United States Attorney
25   Cyber & Intellectual Property
      Crimes Section
26

27

28

                                            40
